Citation Nr: 0510814	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for an 
acquired pathology of the left eye was proper.

2.  Whether the evaluation for lamellar macular holes in the 
right eye was properly reduced to a noncompensable rating.  

3.  Entitlement to special monthly compensation under 38 
U.S.C. 1114(m) for blindness in both eyes with light only 
perception.

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.

5.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1969.  This matter arises from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran was afforded a personal hearing before a RO 
Hearing Officer in February 2003.  A transcript of the 
hearing is on file.


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The provisions of 38 C.F.R. § 3.105 (2004) direct, in 
pertinent part, that:

(d) Severance of service connection.  
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government). (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Department of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.

The law further provides that once service connection has 
been in force for a disability for ten or more years, service 
connection for that disability may not be severed unless it 
is shown that the original grant was based on fraud or that 
the veteran did not have the requisite service or character 
of discharge from service.  38 U.S.C.A. § 1159; 38 C.F.R. § 
3.957 (2004).

A disability which has been continuously rated at or above 
any valuation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. § 3.951 
(2004).  

Fraud is not defined in the statute or regulations.  Indeed, 
VA's Office of General Counsel (OGC), addressing a matter 
involving fraud, noted that "there is no all-embracing 
definition of 'fraud' and the existence or lack of fraud is a 
case-specific conclusion based on all facts in each 
instance."  VAOPGC 4-85 (September 16, 1985).  However, 
citing Black's Law Dictionary, the OGC defined "fraud" to 
generally mean "[a]n intentional perversion of truth for the 
purpose of inducing another in reliance upon it to part with 
some valuable thing belonging to him or to surrender a legal 
right.  A false representation of a matter of fact, whether 
by words or by conduct, by false or misleading allegations, 
or by concealment of that which should have been disclosed, 
which deceives and is intended to deceive another so that he 
shall act upon it to his legal injury."  Id.  

In the present case, the Los Angeles RO granted service 
connection for defective vision of the right eye in March 
1970 and assigned a 30 percent rating from August 1969.  The 
Indianapolis, Indiana, RO issued a rating decision in July 
1973 that assigned a 90 percent disability rating for 20/400 
vision in his left eye and blindness in his right eye.  A 
total disability rating based on individual unemployability 
was assigned from June 1973.  Financial records show that 
notice of the decision was sent to the veteran at an 
Indianapolis mailing address.  The disability rating was 
increased to 100 percent effective October 1974 based, in 
part, on the finding that the veteran's visual acuity in the 
left eye was 3/400.  

The RO received an anonymous phone call in June 1996.  The 
caller reported that the veteran was not blind, and that he 
had been seen driving all the time.  The caller also 
indicated that the veteran frequently bragged about 
"faking" his blindness to VA.

As a result of the June 1996 phone call, VA launched a field 
examination.  The field examiner's report included a copy of 
an October 1993 eye examination conducted by the Florida 
Department of Highway Safety and Motor Vehicles.  The report 
indicated that the veteran's uncorrected vision was 20/40 in 
the right eye, 20/25 in the left eye, and 20/25 in both eyes.  
His vision was the same with correction.  The eye examiner 
also noted that there was no evidence that the veteran 
suffered from an eye disease or injury that would affect his 
driving, and that the veteran met or exceeded the minimum 
acceptable binocular or monocular horizontal field of vision 
of 140 degrees.  A copy of the veteran's State of Florida 
driver's license was also included with the field examination 
report.  A non-commercial driver's license was issued to the 
veteran in October 1993 without restrictions.

A VA eye examination was conducted in July 1999.  At that 
time, the veteran's visual acuity in his left eye (corrected 
and uncorrected) was counting fingers at one foot.  The left 
cornea and lens looked clear.  The left anterior chamber was 
deep and clear.  The left fundus revealed that the retina was 
normal and the disc was slightly pale.  There was no evidence 
of double vision or visual field deficit.  The diagnosis was 
that the veteran was legally blind.  However, the examiner 
added that there was "no real ocular pathology to explain 
the very severe visual loss."

In December 2000, the RO proposed the termination of the 
veteran's entitlement to service connection for an acquired 
pathology of the left eye.  The RO found that there was 
absolutely no evidence to support service connection for a 
disability of the left eye, and that the veteran committed 
fraud in his receipt of compensation for a left eye 
disability.  As such, the RO proposed that the veteran had 
forfeited all rights, claims and benefits to which he was 
entitled under laws administered by VA, with the exception of 
insurance benefits (emphasis added).  No proposed findings 
were made regarding severance of service connection.  Direct 
reference was made to 38 C.F.R. §§ 3.901 and 3.951.

Notice was provided to the veteran in January 2001 that 
informed him of VA's intent to "terminate" his entitlement 
to disability compensation under the provisions of 38 C.F.R. 
§ 3.901.  The RO also explicitly stated that when the action 
was implemented the veteran would forfeit all rights to 
benefits under all laws administered by the VA, other than 
laws related to insurance benefits.  There was again no 
discussion regarding severance of service connection.

A decision terminating service connection for an acquired 
pathology of left eye was issued in May 2001.  Based on the 
fraudulent acts he had perpetrated, the RO held that service 
connection for an acquired pathology of left eye was 
"severed pursuant to 38 CFR 3.901 and 38 CFR 3.105(d)."  
The rating action reduced the evaluation for lamellar macular 
holes in the right eye to 0% effective October 31, 1974.  

Though the issues listed on the statement of the case 
included restoration of VA disability compensation based on 
service-connected bilateral eye disability, the Board finds 
that the more appropriate description of this matter is 
whether service connection for left eye pathology was 
properly severed and whether the evaluation for right eye 
pathology was properly reduced.  

The December 2000 rating decision proposed to terminate the 
veteran's entitlement to service connection by citing to 38 
C.F.R. § 3.901 and indicating that the veteran had possibly 
forfeited all his rights to benefits under the laws 
administered by VA.  38 C.F.R. § 3.901 states that any person 
who commits fraud forfeits all rights to benefits under all 
laws administered by VA, other than laws relating to 
insurance benefits.  However, after September 1, 1959, 
forfeiture by reason of fraud may only be declared where the 
person was not residing or domiciled in a State as defined in 
38 C.F.R. 3.1(i) at the time of commission of the fraudulent 
act; where the person ceased to be a resident of or domiciled 
in a State as defined in 38 C.F.R. 3.1(i) before expiration 
of the period during which criminal prosecution could be 
instituted; or, where the fraudulent act was committed in the 
Philippine Islands.  38 C.F.R. § 3.901(d).  38 C.F.R. 3.1(i) 
defines "State" to mean each of the several States, 
Territories, and possessions of the United States, the 
District of Columbia, and Commonwealth of Puerto Rico.

The veteran's fraud was purportedly committed in 1974 when he 
began receiving compensation for a service connected left eye 
disability.  This places the fraudulent act well after 
September 1, 1959.  There is also ample evidence showing that 
the veteran was a resident of the State of Indiana when he 
committed the fraudulent act, and that the discovery of the 
fraud occurred when the veteran was a resident of the State 
of Florida.  The RO made no findings to the contrary.  As the 
criteria set forth under 38 C.F.R. § 3.901(d) were not met, 
the application of 38 C.F.R. § 3.901 seems inappropriate.  

The RO ultimately severed the veteran's entitlement to 
service connection for a left eye disability in its May 2001 
decision.  At that time it reduced the evaluation for right 
eye disability to 0% effective October 31, 1974.  The RO 
stated that the severance was made pursuant to 38 C.F.R. § 
3.901.  The RO did refer to 38 C.F.R. 3.105(d), however, 
there was no discussion of the protection regulations.  See 
38 C.F.R. §§ 3.951, 3.957.  

A review of the record shows that the veteran was not 
notified of the proper legal criteria for severing service 
connection for an acquired pathology of the left eye.  There 
was inadequate discussion as to whether the legal standards 
for severing service connection under 38 C.F.R. §§ 3.105 and 
3.957 were met and whether the reduction in the right eye 
evaluation was proper under 38 C.F.R. § 3.951.  Proper 
notification of the law and regulations governing VA action 
is essential.  38 C.F.R. §3.159.  These notice deficiencies 
cannot be corrected by the Board.

The Board emphasizes that a determination has not been made 
as to whether there was a proper factual basis to sever 
service connection for an acquired pathology of the left eye 
or reduce the evaluation for service-connected right eye 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
determination on the issues regarding entitlement to 
compensation for eye disability will effect the issues of 
whether the veteran is entitled to special monthly 
compensation and whether the requirements for a certificate 
of eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only and a certificate of 
eligibility for specially adapted housing or a certificate of 
eligibility for a special home adaptation grant have been 
met.  Therefore, the remaining matters on appeal must also be 
remanded.  

Accordingly, the case is remanded for the following action:

1.  The RO should consider the matter of 
whether the May 2001 rating action 
properly severed service connection for 
left eye pathology and properly reduced 
the evaluation for service-connected 
right eye pathology to a noncompensable 
rating pursuant to the provisions of 
38 C.F.R. §§ 3.105, 3.951, 3.957.  
Reasons and bases for conclusions reached 
should be included.  Any corrective 
actions deemed necessary should be made.  

2.  The RO should then readjudicate the 
issues of entitlement to a compensable 
disability evaluation for a disability of 
both eyes; entitlement to special monthly 
compensation under 38 U.S.C. 1114(m) for 
blindness in both eyes with light only 
perception; entitlement to a certificate 
of eligibility for assistance in 
acquiring an automobile or other 
conveyance with special adaptive 
equipment, or for special adaptive 
equipment only; and entitlement to a 
certificate of eligibility for specially 
adapted housing or a certificate of 
eligibility for a special home adaptation 
grant.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


